DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to amendment 
Amendment reviewed on 12/30/2020. Claims 21-34, 25, 27-40 are currently pending.

Claim Objections
Claims 22, 23 27, 26-39 objected to because of the following informalities: the status of the claims need to be updated (they are not newly added claims).  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 28, 30, 33,  35, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. 2017/0116588 in view of Martin et al. (‘812) 9,233,812.

Regarding claim 21, Conant discloses a user interface [0003-9], one or more components for customizing the secured bank card (physical token customization unit [0003-4] [0008-11] [18-22] [52-55]; memory [0010], a processor [0010], receiving a request from a user for a secure bank card [0003-11 , 18-20, 23,48-54, 64-SI], determining , by accessing a server associated with the card issuer, whether the user previously submitted application information for a secured bank card [0003-11, 18-20, 23,48-54, 64-81], 
Based on a determination the user did not previously submit application information (i.e. new customer) [0056]; determine whether the user is a current customer of the card issuer (new or existing user [0056]; Obtaining bank application information [ 0003-11, 18-20, 23,48-54, 64-81, 111], receiving additional information [[0003-11, 18-20, 23,48-54, 64-81,111-120, 128 -132], determine based on the identity of the user being confirmed by accessing the served associated with the card issuer whether existing accounts with the card issuer are tied to the user [0003-11, 18-20,23,48-54, 64-81, 111-120, 128-132], transmitting when a number of 
receiving, from the server associated with the card issuer, bank card options the user is approved for based on the bank card application information [0003-11, 18-20,23,48-54, 64-81, 111-120, 128-132]; presenting, via the user interface, options for the user to identify an approved bank card to be issued [0003-11, 18-20,23,48-54, 64-81, 111-120, 128-132; converting the temporary application account into a unique account for the secured bank card [0003-11, 18-20,23,48-54, 64-81, 111-120, 128-132]; presenting the presenting to the user, via the user interface, one or more options to customize the secured bank card; customizing the secured bank card using the one or more components based on a selected customization option; activating, upon receipt of the selected customization options, the secured bank card and associating the activated bank card with the unique account; and dispensing, based on a determination that bank cards are available in the ATM, the activated bank card to the user [0003-11, 18-20,23,48-54, 64-81, 111-120, 128-132]. 
However, Conant fails to explicitly disclose presenting the user via the user interface a manner by which a cash amount for the selected option can be remitted; approving upon receipt of the cash amount for the selection option. Martin 812 discloses a cash amount required for card and approving based on the receipt of cash amount [FIG 8, col 10, 1.4-39], it would have been obvious to one with ordinary skill in the art to modify Conant in view of Martin as Martin discloses many methods of collecting payment for the purchasing of the cards.
Regarding claim 23, Conant in view of Martin 812 discloses all of the limitations of claim 21. Conant discloses temporary application account may be accessed through a Ul of a user device [0003].
Regarding claim 25, Conant in view of Martin 812 discloses all of the limitations of claim 21. Conant discloses an embosser (personalization/customization unit 310) [93].
Regarding claim 28, Conant in view of Martin 812 discloses all of the limitations of claim 21. Martin further discloses tracking a number of cards available in the ATM [col 8, l. 13-43].
Regarding claim 30, Conant in view of Martin 812 discloses all of the limitations of claim 21. Conant discloses determining, by accessing the server associated with the card issuer, a geographic location of where each existing account tied to the user was created; determining, by accessing the server associated with the card issuer, a date and time at which each existing account tied to the user was created; and terminating processing of the user request for a secured bank card when the existing accounts tied to the user were created within a predetermined geographic location and time [53].
Regarding claim 33, Conant in view of Martin 812 discloses all of the limitations of claim 21. Martin discloses scanning each currency deposited, determining illegal activity and reporting if illegal [col 9, l. 1-32 –col. 10, l. 1-39].
Regarding claim 35 Conant in view of Martin 812 discloses the method claim aligning to the apparatus claim 21. 
Regarding claim 37,
Regarding claim 40, Conant in view of Martin 812 discloses the non-transitory computer readable medium program claim aligning to the apparatus claim 21.

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. 2017/0116588 in view of Martin et al. (‘812) 9,233,812 as applied to claim 21, 23, 25, 28, 30, 35, 37 and 40 above, and further in view of Bowers et al. 9,495,456.

Regarding claim 22, Conant in view of Martin discloses all of the limitations of claim 21. However, neither discloses the temporary application account is active for a predetermined period of time. Bowers discloses the application is active for a predetermined time [col. 11, 1, 1. 47-64], it would have been obvious to one with ordinary skill in the art to modify Conant and Martin in view of Bowers to limit temporary applications to a limited time for security purposes.
Regarding claim 29, Conant in view of Martin 812 discloses all of the limitations of claim 28. However, neither Conant of Martin discloses when no bank cards are available, providing via the user interface, locations of ATMS with bank cards available. Bowers discloses when no bank cards are available, providing via the user interface, locations of ATMS with bank cards available [col8, l. 5-32] [col 12, l. 1-64]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to combine so the user us provided with the locations of a card they requested, thus allowing for financial security for the kiosk/user. 
Regarding claim 36, Conant in view of Martin discloses all of the limitations of claim 21. However, neither discloses the temporary application account is active for a predetermined period of time. Bowers discloses the application is active for a predetermined time [col. 11, 1, 1. .

Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. 2017/0116588 in view of Martin et al. (‘812) 9,233,812 as applied to claim 21, 23, 25, 28, 30, 35, 37 and 40 above, and further in view of Bychkov et al 2007/0152039.

Regarding claim 27, Conant in view of Martin 812 discloses all of the limitations of claim 21. However neither Conant nor Martin discloses using biometric information as the additional information. Bychkov discloses using biometric information [19] [25] [54]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Conant and Martin as it is well known in the art that biometric information adds another layer of security for a user.
Regarding claim 39, Conant in view of Martin 812 discloses all of the limitations of claim 35. However neither Conant nor Martin discloses using biometric information as the additional information. Bychkov discloses using biometric information [19] [25] [54]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Conant and Martin as it is well known in the art that biometric information adds another layer of security for a user.


Claims 31-32, 38 rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. 2017/0116588 in view of Martin et al. (‘812) 9,233,812 as applied to claim 21, 23, 25, 28, 30, 35, 37 and 40 above, and further in view of Martin et al. (‘071) 7,815,071.

Regarding claim 31, Conant in view of Martin 812 discloses all of the limitations of claim 21. However, neither discloses notifying the card issuer when a number of available bank cards reaches a predetermined number. Martin 071 discloses the card issuer when a number of available bank cards reaches a predetermined number [col 8, l. 13-43]. It would have been obvious to one with ordinary skill in the art to modify Conant and Martin 812 in view of Martin 071 so the system may know when the inventory is getting low for inventory management, more efficient running of the system, and better customer service.
Regarding claim 32, Conant in view of Martin 812 discloses all of the limitations of claim 21. However, neither discloses disabling the operation of receiving a request from a user for a secured bank card when no bank cards are available. Martin 071 discloses disabling when no cards are available [col. 8, l. 13-43]. It would have been obvious to one with ordinary skill in the art to modify Conant and Martin 812 in view of Martin 071 so as to alert the user of the availability of the system for more efficient running of the system, and better customer service.
Regarding claim 38, Conant in view of Martin 812 discloses all of the limitations of claim 35. However, neither discloses notifying the card issuer when a number of available bank cards reaches a predetermined number. Martin 071 discloses the card issuer when a number of available bank cards reaches a predetermined number [col 8, l. 13-43]. It would have been obvious to one with ordinary skill in the art to modify Conant and Martin 812 in view of Martin .


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Conant et al. 2017/0116588 in view of Martin et al. (‘812) 9,233,812 as applied to claim 21, 23, 25, 28, 30, 35, 37 and 40 above, and further in view of Oles et al. 2008/0235095.

Regarding claim 34, Conant in view of Martin 812 discloses all of the limitations of claim 21. However, neither discloses proving the user a location to receive the activated bank card. Oles discloses mailing and providing the card through shipping (thus the location is the mailing address) [68]. It would have been obvious to one with ordinary skill in the art at the time of filing as is it notoriously old and well known method to receive credit/gift/debit cards.


Response to Arguments

Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. The Applicant’s amended to incorporate objected claim 24 into claim 21. However, the reason claim 24 was objected to was for the customization of a card AFTER activation, whereas the current claim 21 is BEFORE. Therefore, all the pending independent claims 21, 25 and 40 are still rejected under the U.S.C. §103 rejection of Conant and Martin.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887